Order entered March 5, 2020




                                  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-18-00613-CV

   ENVISION REALTY GROUP, LLC AND JACKSON POTTER, AND
         THEIR ATTORNEY DAVID J. POTTER, Appellants

                                    V.

                       CHUAN C. CHEN, Appellee

             On Appeal from the 134th Judicial District Court
                          Dallas County, Texas
                 Trial Court Cause No. DC-17-16534-G

                                 ORDER

     Before the Court is appellants’ Motion to Strike Portions of Appellee’s

Statement of Facts. We DENY the motion.


                                          /s/   ERIN A. NOWELL
                                                JUSTICE